Filed 2/26/21 City of South Pasadena v. Public Employment etc. CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


 CITY OF SOUTH PASADENA,                                              B304596

           Petitioner,                                                 (PERB Dec. No. 2692-M)

           v.

 PUBLIC EMPLOYMENT
 RELATIONS BOARD,

           Respondent;

 OWEN CLIFF SNIDER,

           Real Party in Interest.


      ORIGINAL PROCEEDING; petition for writ of mandate.
Petition granted in part and denied in part.
      Liebert Cassidy Whitmore, T. Oliver Yee, David A. Urban,
and Anni Safarloo for Petitioner.
      J. Felix De La Torre, Wendi L. Ross, James E. Coffey, and
Diana Suarez for Respondent.
      McGillivary Steele Elkin, Diana J. Nobile,
Matthew D. Purushotham; Bush Gottlieb and Dana S. Martinez
for Real Party in Interest.
                   ____________________________

      Petitioner City of Pasadena (the City) terminated real
party in interest Owen Cliff Snider for dishonesty from his
position at the City’s fire department (Department) after he
participated in a physically intense eight-mile run while on paid
leave for a work-related back injury. Snider, who was the
president of the South Pasadena Firefighters’ Association
(Association), challenged his termination by filing an unfair
practice charge (UPC) with respondent Public Employment
Relations Board (PERB). Snider claimed that the City violated
the Meyers-Milias-Brown Act (MMBA) (Gov. Code,1 § 3500
et seq.) by terminating him in retaliation for attempting to
bargain the City’s light-duty policy and filing a prior related
UPC. PERB agreed with Snider and ordered the City, among
other things, to reinstate Snider, pay Snider back pay, and
expunge from the City’s records, including Snider’s personnel file,
the investigative report prepared in connection with this case, the
notice of intent to terminate Snider, the notice of his termination,
and all references to these documents.
      The City filed the instant petition for a writ of
extraordinary relief, seeking an order setting aside PERB’s
decision. Under the deferential standard that governs our review
of PERB’s decision, we affirm PERB’s finding that the City
retaliated against Snider for engaging in activities that were

        1   Undesignated statutory citations are to the Government
Code.




                                      2
protected by the MMBA. We, however, conclude that PERB
abused its discretion in requiring the City to purge from its files
all records of Snider’s involvement in the Spartan Race.
Accordingly, we modify PERB’s order such that the City is no
longer required to expunge from its records the investigative
report and all references to that report and to the notice of intent
to terminate and the notice of termination,2 and deny the
remainder of the City’s petition.

      FACTUAL AND PROCEDURAL BACKGROUND3
      We summarize only those facts that are relevant to this
writ proceeding.
1.    Snider’s Career as a Firefighter, His Role as
      President of the Association, and the Origin of His
      Back Injury
      Snider worked for the City as a firefighter/paramedic from
2004 to 2014 and as an engineer from 2014 until his termination
on December 7, 2016. Over the course of Snider’s employment
with the City, he held various executive roles with the

      2As explained in our Discussion part D, post, we do not
order modification of the remedial order to the extent it requires
expungement of these two notices.
      3 Much of this summary is based on undisputed findings
included in PERB’s final decision in this matter, including the
proposed decision issued by PERB’s Administrative Law Judge
(ALJ) that was ultimately adopted by the agency. (See Standard
of Review, post [holding that PERB’s findings are afforded a
strong presumption of correctness that a writ petitioner bears the
burden of rebutting]; cf. Baxter v. State Teachers’ Retirement
System (2017) 18 Cal.App.5th 340, 349, fn. 2 [utilizing the
summary of facts provided in the trial court’s ruling].)




                                    3
Association. In particular, Snider served as president of the
Association in 2009 and then again from 2011 until his
termination.
      In October 2014, Snider injured his back while trying to lift
a patient during an emergency call. Although Snider initially felt
well enough to remain on duty, he soon afterwards suffered a
severe back spasm that required him to visit the emergency
room. He returned to work approximately one month later, after
he had been placed on Injured on Duty (IOD) status (i.e., paid
leave for an “on-the-job” injury). IOD status is the City’s
terminology for temporary total disability status under
Labor Code section 4850.

2.    Snider’s December 2015 Back Injury, the
      January 30, 2016 Spartan Race, and the City’s Initial
      Response to Snider’s Involvement in the Race
       During the administrative proceedings, Snider testified
that he aggravated his back injury in December 2015 while he
was observing a demonstration from another firefighter. He
testified that standing still for extended time periods could cause
his back to spasm and that he could not stand up the day after
the demonstration. Snider’s supervisor, Captain Chris Szenczi,
instructed Snider to see his back doctor to assess his condition.
       Snider visited Dr. Costigan,4 the back specialist he had
been seeing ever since he suffered his previous back injury.
During the administrative proceedings, Snider testified that
Dr. Costigan told him: “ ‘I’ll take you off work. Come back in
six weeks. And when you start to feel better, increase your

      4 The parties’ briefing and PERB’s final decision do not
supply the doctor’s first name.




                                    4
exercise.’ ” Snider provided the paperwork he received from
Dr. Costigan to the City, and was placed on IOD status once
again. As was the case when Snider previously suffered on-the-
job injuries, no one from the City expressly instructed Snider to
limit his physical activities or to notify the City if his condition
improved before his next appointment with Dr. Costigan, which
was scheduled for February 2, 2016.
       On Saturday, January 30, 2016, Snider and his wife
participated in the Spartan Race, which is an approximately
eight-mile run over varied terrain with obstacles. Snider’s wife
registered both of them for the event in October 2015, before
Snider re-injured his back. Snider testified that he initially did
not feel as though he could complete the race following his back
injury, but eventually felt well enough to resume his regular
activities at some point during his leave. After the race, Snider’s
wife posted photographs of herself from the race on a social media
site, none of which featured Snider; Snider himself did not post
any photographs from the race. The race sponsor later posted the
finishing times for Snider and his wife on his wife’s social media
account.
       On January 31, 2016, Captain Szenczi also participated in
the Spartan Race with his wife; at that time, Szenczi was not
aware that Snider had participated in the race too. That evening,
Captain Szenczi’s wife showed him online pictures of Snider’s
wife at the race, and Captain Szenczi thought that one of those
photographs was oriented in an unusual way and suspected that
Snider’s wife may have intentionally edited Snider’s face out of
the picture. The next day, Captain Szenczi’s wife showed
Captain Szenczi the social media postings detailing Snider’s race
finish time. Captain Szenczi testified that upon seeing the




                                    5
photograph of Snider’s wife that Szenczi believed could have been
edited and the social media postings displaying Snider’s finish
time, Szenczi had “an indication that [Snider] may have done”
the race, but Szenczi lacked “actual knowledge” that Snider
participated in the race.5
      On Tuesday, February 2, 2016, Captain Szenczi and
Deputy Chief Paul Riddle attended a firefighting conference.
Captain Szenczi told Deputy Chief Riddle that he suspected


      5 In its reply brief, the City claims that Captain Szenczi
“had no objective evidence to show that Snider ha[d] participated
in the Spartan Race in February 2016” because the investigator’s
report discussed later in this opinion indicates Captain Szenczi
stated that he “could not believe that Snider would participate in
the event considering he was off work on a back injury,” and that
Captain Szenczi thought that “perhaps someone filled in for
Snider and used his (Snider’s) ‘bib’ number.”
      PERB’s decision notes that the City offered the
investigator’s report, without attachments, “for the limited
purpose of examining Snider’s understanding of the investigator’s
findings” and that “[i]t was not offered or admitted to establish
that the investigator’s conclusions were accurate or that any
person’s statements described in the report w[ere] true.” Indeed,
the administrative hearing transcript reveals the City offered the
report for this limited purpose to avoid Snider’s hearsay objection
thereto. Because the City does not explain why it should be
allowed to offer the report in this writ proceeding for some
purpose other than that for which it was admitted during
administrative proceedings, we disregard the factual assertions
advanced by the City that are solely predicated on the
investigative report, including the aforementioned statement
Captain Szenczi purportedly made to the investigator. (See
Standard of Review, post [noting that the petitioner bears the
burden of showing that the administrative agency erred].)




                                    6
Snider had participated in the Spartan Race based upon the
photograph and the finishing time he had seen. Captain Szenczi
and Deputy Chief Riddle testified that they considered Snider’s
participation in the race to be a “serious matter” because Snider
was on IOD at that time. Yet, neither Captain Szenczi nor
Deputy Chief Riddle took any further action regarding Snider’s
involvement in the Spartan Race at that time.
        That same day, Snider went to his scheduled appointment
with Dr. Costigan and said that he felt he was able to return to
work. Snider delivered the required paperwork from his doctor to
the City and returned to active duty. Snider testified that after
he returned to work, multiple Department employees appeared to
know he had run the race.
        On March 2, 2016, Captain Szenczi and Snider met to
discuss Snider’s 2015–2016 performance evaluation. Captain
Szenczi gave Snider an overall rating of “excellent,” the highest
possible score, and ratings of “very good” or “excellent” in almost
every category. Captain Szenczi did not mention his belief that
Snider participated in the Spartan Race in either the written
evaluation or during the meeting. In fact, Captain Szenczi
recommended that Snider start training to take the test to
promote to the rank of captain. At the hearing, Captain Szenczi
claimed that he did not broach the subject of the race because he
still lacked “actual knowledge” that Snider had participated in it.

3.    Snider’s Admission to Participating in the Spartan
      Race and the City’s Attempt to Place Snider on Light
      Duty After He Suffered a Knee Injury
      Around late March or early April 2016, Snider tore the
meniscus in his right knee, causing him to be placed on IOD
status again. On or about April 27, 2016, Snider received



                                    7
messages from Department employees stating that Captain
Szenczi was telling others that Snider could be fired for
participating in the Spartan Race. In late April or early
May 2016, Snider called Captain Szenczi, acknowledged running
the Spartan Race, and asked Captain Szenczi whether he had
told others that doing so would get him fired. Captain Szenczi
denied making those comments. Captain Szenczi thereafter
reported this conversation to Deputy Chief Riddle, who in turn
reported it to Chief Mario Rueda in early May 2016.
       In either April or the early part of May 2016, Chief Rueda
approached Deputy Chief Riddle about giving Department
personnel light-duty assignments while on IOD. Deputy Chief
Riddle said that the City has a general light-duty policy, but the
Department had not been utilizing it. At the time of this
conversation, Snider was the only Department employee on IOD.
Sometime after this conversation, Deputy Chief Riddle contacted
Snider and directed him to report to the Department for a light-
duty assignment. Snider agreed to report for duty but said he
wanted to consult with legal counsel because there was no light-
duty policy in the negotiated agreement between the City and the
Association. While Snider was preparing to return to work,
Deputy Chief Riddle called to tell him that he no longer needed to
immediately report for duty.

4.    The Association’s Bargaining Demands, the UPC
      Relating Thereto, the City’s Investigation into
      Snider’s Participation in the Spartan Race, and the
      Termination of Snider’s Employment
      At Snider’s direction, on May 11, 2016, counsel for the
Association sent a letter to City Human Resources (HR) Manager
Mariam Ko, asserting that the City had no established policy of



                                   8
assigning light duty to employees represented by the Association,
and demanded that the City bargain over the negotiable effects of
such a policy before implementation. The Association sent a copy
of this letter to Deputy Chief Riddle. Ko responded via a letter
the following day, asserting that the City’s administrative
policies have allowed for light-duty assignments since
June 16, 1999; copies of her letter were sent to Deputy Chief
Riddle and Chief Rueda.
       On May 19, 2016, counsel for the Association reasserted its
demand to bargain over the effects of assigning light duty to
represented employees. Counsel further stated: “ ‘Should the
City continue to fail and refuse to bargain, the Union will be
forced to explore all legal avenues to enforce its rights and the
rights of its members’ ”; the Association again sent a copy of this
letter to Deputy Chief Riddle.
       On May 23, 2016, the City responded via letter, asserting
that the decision to give light-duty assignments was not subject
to bargaining. Copies of this letter were sent to Deputy Chief
Riddle and Chief Rueda. At the time that the City and the
Association were exchanging these letters, Ko understood that
filing a UPC is one possible legal option to address violations of
the duty to bargain in good faith. Snider spoke to Ko directly
about the light duty policy at around the same time. When Ko
continued to assert that the City would not bargain over the
matter, Snider said words to the effect of “ ‘then I guess we’ll
leave it up to the attorneys.’ ”
       In or about May 2016, after learning that Snider had run
the Spartan Race, Chief Rueda met with Ko to discuss how the
City would investigate Snider. On June 5, 2016, in accordance
with City protocol for investigations, Ko hired an outside




                                    9
investigator to determine whether Snider had engaged in
misconduct.
       On June 9, 2016, at Snider’s direction and on behalf of the
Association, the Association’s legal counsel filed a UPC alleging
that the City violated the MMBA by refusing to bargain the
effects of its decision to implement a light-duty policy. Ko,
Deputy Chief Riddle, and Chief Rueda acknowledged knowing
that the Association filed this UPC.
       On June 16, 2016, the investigation commenced and the
City placed Snider on paid administrative leave. Deputy Chief
Riddle testified that he was involved in compiling a list of
potential witnesses for the investigator to interview, but that
Chief Rueda and Ko made the final determinations as to who
should be included on the list. Deputy Chief Riddle testified that
the discussions he had with Chief Rueda and Ko regarding the
list had focused on interviewing persons from a variety of
different ranks in the Department. The investigator interviewed
Snider, but did not contact Dr. Costigan or seek Snider’s
permission to do so.
       At some point thereafter, the investigator produced a
35-page report of his findings regarding Snider’s conduct.6 After
reviewing that report, Chief Rueda concluded that Snider had
engaged in misconduct. Chief Rueda asked Deputy Chief Riddle
to provide examples of other instances in which the City had
taken corrective action in response to similar misconduct.
Deputy Chief Riddle provided three examples of employees who

      6  Although PERB admitted the investigator’s report for the
limited purpose identified in footnote 5, ante, there is no dispute
as to the authenticity of the report that is included in the
administrative record. That report comprises 35 pages.




                                   10
had engaged in dishonesty, but he did not mention a particular
firefighter who had misused sick leave in 2015; we discuss that
incident in greater detail later in this opinion. Deputy Chief
Riddle testified that one of these three instances involved a
driving-under-the-influence charge, and Chief Rueda testified
that Deputy Chief Riddle claimed that two out of the three
incidents resulted in terminations.7
       On September 29, 2016, the PERB Office of the General
Counsel issued a complaint alleging that the City began giving
light-duty assignments to Department employees without first
affording the Association the opportunity to bargain over the
decision and/or the effects of that decision.
       On October 3, 2016, Chief Rueda issued Snider a “Notice of
Intent to Terminate” that accused Snider of dishonesty, abusing
sick leave, violating City policies, and willful acts of bad faith. In
particular, the Notice stated that Snider knew he was not
supposed to be doing anything physically strenuous while on
leave, he failed to notify his supervisors that he felt well enough
to return to duty earlier, and he attempted to hide his
participation in the race.



      7  The City’s briefing does not provide any more detail
regarding the prior instances of dishonesty discussed by Chief
Rueda and Deputy Chief Riddle (e.g., whether the driving under
the influence charge case resulted in termination and the nature
of the other two instances of dishonesty). The record excerpts the
City cites in connection with this issue do not provide any more
detail either. “ ‘[W]e have no duty to search the record for
[further] evidence’ ” detailing the prior instances of dishonesty
discussed by these two Department officials. (See Professional
Collection Consultants v. Lauron (2017) 8 Cal.App.5th 958, 974.)




                                     11
       In or around November 2016, Snider attended a Skelly
meeting to discuss the charges against him; Chief Rueda served
as the City’s officer at that meeting.8
       The Association withdrew the UPC case regarding the
light-duty policy on November 17, 2016, while Snider was on
leave pending termination.
       After the Skelly meeting, Chief Rueda sustained the
charges against Snider, and the City issued a “Notice of
Termination, Accusation and Statement to Respondent” on
December 2, 2016. This Notice largely mirrored the charges and
conclusions included in the Notice of Intent to Terminate issued
on October 3, 2016. Snider’s termination became effective on
December 7, 2016. Snider later appealed that decision under the
City’s appeal process.9




     8   (See Chaplin v. State Personnel Bd. (2020)
54 Cal.App.5th 1104, 1109, fn. 2 [“Skelly [v. State Personnel Bd.
(1975) 15 Cal.3d 194,] requires that civil service employees be
given notice of proposed disciplinary action, the reasons for the
action, a copy of the charges and the written materials upon
which they are based, and an opportunity to respond either orally
or in writing. [Citation.] A ‘Skelly hearing’ refers to the
employee’s opportunity to respond, and it has been described as
an ‘informal probable-cause-type proceeding.’ [Citation.]”].)
     9   As noted in our Discussion part A, post, although the
City’s briefing makes certain representations regarding the
course of Snider’s appeal of his termination (e.g., the City
Manager ultimately denied his appeal), we disregard those
representations because they are not supported by evidence in
the record before us.




                                  12
5.    The Administrative Proceedings Giving Rise to the
      Instant Writ Petition
       On May 26, 2017, Snider filed a UPC in which he claimed
that the City terminated his employment in retaliation for
demanding that it bargain with the Association before
implementing a light-duty policy, and for subsequently filing the
UPC relating thereto. On August 22, 2017, the PERB Office of
the General Counsel issued a complaint alleging that the City
terminated Snider’s employment because Snider had filed the
UPC concerning the City’s light-duty policy.
       On January 22 and 23, 2018, ALJ Eric Cu conducted a
formal hearing in this matter.
       On April 10, 2018, the ALJ issued a proposed decision,
wherein he concluded that the City had violated section 3506 and
California Code of Regulations, title 8, section 32603,
subdivision (a) by terminating Snider’s employment in retaliation
for his protected activities, to wit, filing and pursuing the prior
UPC concerning the light-duty policy and demanding to meet and
confer regarding that policy. In particular, the ALJ found that
Snider established a prima facie case of retaliation because:
(1) The fact that “the City took important steps towards
terminating Snider’s employment soon after significant
developments in either the light duty dispute” or the UPC case
relating thereto “strongly support[ed] Snider’s retaliation claim”;
(2) the ALJ had “reason to doubt” that the City’s investigation
was “independent and thorough” because the City compiled a list
of interviewees for the investigator that “omit[ted] people not
employed at the Department who likely had valuable details
about Snider’s condition and the reasonableness of his actions”;
and (3) there was evidence that the City handled Snider’s alleged




                                   13
misconduct differently from a firefighter who was not
investigated or disciplined even though that firefighter
(a) announced in 2015 that he planned on using sick leave
whenever he was assigned to a Friday or Saturday shift, and
(b) increased his sick leave use significantly afterwards.
       The ALJ also concluded that the City had not “met its
burden of proving that it would have terminated Snider’s
employment even if he had not engaged in protected activities”
because “[t]he City did not adequately establish that Snider
engaged in the misconduct he was accused of, . . . . [and it] also
did not adequately explain the suspicious circumstances
surrounding this discipline.”
       The ALJ recommended that PERB issue an order: barring
the City from retaliating against Snider because of his protected
activities; rescinding Snider’s termination and reinstating him
with payment for “any financial losses suffered as a direct result
of his termination, including back pay, augmented by interest at
a rate of 7 percent per annum”; “[e]xpung[ing] from [the City’s]
records, including Snider’s personnel file: (1) the October 3, 2016
Notice of Intent to Terminate[,] . . . (2) the December 2, 2016
Notice of Termination, Accusation and Statement to
Respondent[,] (3) the investigative report upon which the above
documents were based[,] and (4) all references to those
documents”; and requiring the City to post a notice of PERB’s
order at all work locations where such notices are customarily
placed.
       On January 30, 2020, PERB adopted the ALJ’s proposed
decision as its own, and also found that “Snider engaged in
protected activity by serving as Association President” and that
“the weight of the evidence suggests that Snider’s termination




                                   14
was inconsistent with the City’s historical use of a progressive
discipline policy on both informal and formal levels.”
       On February 28, 2020, the City timely filed the instant
petition for a writ of extraordinary relief, seeking an order
directing PERB to set aside and vacate its decision and enter an
order dismissing the underlying UPC with prejudice.

                   STANDARD OF REVIEW
       The procedures governing administrative “writs shall,
except where specifically superseded by [the statute governing
the review of PERB decisions], apply” to writ proceedings
challenging PERB decisions. (See § 3509.5, subd. (b); § 3542,
subd. (c) [same].) “In a proceeding on a writ of administrative
mandate,” the agency’s findings are afforded a “ ‘strong
presumption of correctness’ ” that “ ‘the party challenging the
administrative decision bears the burden’ ” of rebutting. (See
San Diego Unified School Dist. v. Commission on Professional
Competence (2013) 214 Cal.App.4th 1120, 1140–1141.) Further,
“the petitioner, in its petition for writ of review and the
supporting points and authorities, has the burden of establishing
error in those proceedings, as in cases on appeal from a trial
court judgment.” (See Butte View Farms v. Agricultural Labor
Relations Bd. (1979) 95 Cal.App.3d 961, 966, fn. 1 (Butte View
Farms).)
       “ ‘The findings of [PERB] with respect to questions of fact,
including ultimate facts, if supported by substantial evidence on
the record considered as a whole, shall be conclusive.’ (§ 3509.5,
subd. (b).)” (See Boling v. Public Employment Relations Bd.
(2018) 5 Cal.5th 898, 912 (Boling I), fn. omitted.) “[I]n reviewing
PERB’s findings ‘ “we do not reweigh the evidence. If there is a
plausible basis for [PERB’s] factual decisions, we are not



                                   15
concerned that contrary findings may seem to us equally
reasonable, or even more so. [Citations.] We will uphold
[PERB’s] decision if it is supported by substantial evidence on the
whole record.” ’ [Citations.]” (See ibid.) Further, “when
conflicting inferences may be drawn from undisputed facts, the
reviewing court must accept the inference drawn by [PERB] so
long as it is reasonable.” (See id. at p. 913.)
       With regard to PERB’s legal conclusions, “[i]t is settled that
‘[c]ourts generally defer to PERB’s construction of labor law
provisions within its jurisdiction[,]’ ” including the MMBA. (See
Boling I, supra, 5 Cal.5th at p. 911.) Thus, “[w]e follow PERB’s
interpretation [of that statute] unless it is clearly erroneous.
[Citation.]” (See id. at p. 912.)
       Additionally, “[w]e review PERB’s remedial orders for
abuse of discretion.” (Boling v. Public Employment Relations Bd.
(2019) 33 Cal.App.5th 376, 387 (Boling II).)

                          DISCUSSION
       Under PERB’s precedents, an employee can establish a
prima facie case of retaliation under section 3506 and California
Code of Regulations, title 8, section 32603, subdivision (a), by
showing that: “(1) the employee exercised rights under MMBA;
(2) the employer had knowledge of the exercise of those rights;
(3) the employer took adverse action against the employee; and
(4) the employer took the action because of the exercise of those
rights. [Citations.]” (See County of Riverside (2009) PERB Dec.
No. 2090-M, p. 25 [34 PERC ¶ 45] (County of Riverside),
overruled in part on another ground by Walnut Valley Unified
School District (2016) PERB Dec. No. 2495, pp. 18–19 [41 PERC
¶ 34].)




                                    16
       “Once the [employee] establishes a prima facie case of
retaliation, the employer then bears the burden of proving that it
would have taken the adverse action even if the employee had not
engaged in protected activity. [Citations.] Thus, ‘the question
becomes whether the (adverse action) would not have occurred
“but for” the protected activity.’ [Citation.] The ‘but for’ test is
‘an affirmative defense which the employer must establish by a
preponderance of the evidence.’ [Citation.]” (See County of
Riverside, supra, PERB Dec. No. 2090-M, pp. 38–39.)
       The City does not contest that Snider established the first
three elements of his prima facie case of retaliation. Rather, the
City claims he failed to satisfy the fourth element, and that the
City should have prevailed on its affirmative defense. The City
further contends that even if we reject those appellate claims, we
should nonetheless conclude that PERB’s remedial order is
“overly broad” insofar as it requires the City to expunge from its
records the investigative report and any reference to that
document and to the disciplinary documents in Snider’s
personnel file.
       For the reasons discussed below, we conclude that
substantial evidence on the record considered as a whole supports
PERB’s finding that Snider established a prima facie case of
retaliation, although we disagree with PERB’s finding that the
investigator’s failure to interview certain witnesses suggests the
City intended to retaliate against Snider for his protected
activities. We also uphold PERB’s rejection of the City’s
affirmative defense.
       In contrast, because the undisputed facts demonstrate that
Snider did misuse his leave time, we conclude that PERB abused
its discretion in issuing a remedial order entirely preventing the




                                   17
City from considering that misconduct as a basis for discipline.
Thus, we modify PERB’s decision such that the City is no longer
required to expunge from its records the investigative report and
all references to that report and to the Notice of Intent to
Terminate and the Notice of Termination.
       Before turning to these issues, however, we must address
certain matters that are outside the record but are nonetheless
discussed in the City’s briefing.

A.    We Disregard the City’s Arguments Regarding
      Matters Outside the Administrative Record,
      Including a Proposed Decision Issued by the Office
      of Administrative Hearings
       In its opening and reply briefs, the City discusses a
proposed decision issued by an ALJ from the Office of
Administrative Hearings that addressed Snider’s administrative
appeal of his termination (OAH decision). For instance, the City
argues that “[OAH] ALJ [Thomas] Heller’s findings provide
substantial evidence regarding the City’s reasons for disciplining
Snider,” and that “ALJ [Heller] found that the timing alone did
not prove the investigation was retaliatory and Snider presented
no other evidence it was.”
       The City concedes that the OAH decision is not in the
record. PERB’s ALJ observed during the proceedings below that
although the City mentioned the OAH decision in its closing
brief, the City did not request leave to augment the record to
include that decision. Had the City made such a request, the
OAH decision would, at the very least, have been included in the
administrative record as an attachment to the request, regardless
of whether PERB’s ALJ ultimately granted that request.
Furthermore, the City has not supplied us with a copy of the



                                  18
OAH decision or sought judicial notice thereof. (See Evid. Code,
§ 452, subd. (c) [providing that a court may take judicial notice of
“[o]fficial acts of the legislative, executive, and judicial
departments of the United States and of any state of the
United States”]; id., § 459, subd. (a) [“The reviewing court may
take judicial notice of any matter specified in Section 452.”].)
        The City readily admits that we may disregard arguments
based on matters that are outside the record. (See Alki Partners,
LP v. DB Fund Services, LLC (2016) 4 Cal.App.5th 574, 590, fn. 8
[“[C]ourts will decline to consider any factual assertion
unsupported by record citation at the point where it is
asserted.”].) Yet, the City contends that we should consider its
arguments regarding the OAH decision because “indirect
references to [the] document’s terms” are in the record. These
“indirect references” are simply the descriptions of the OAH
decision by Snider’s and the City’s respective attorneys, and the
PERB ALJ’s ruling denying Snider’s request to file a brief
discussing the OAH decision. These “indirect references” are no
better footing than the descriptions thereof included in the City’s
briefing. (See Fierro v. Landry’s Restaurant Inc. (2019)
32 Cal.App.5th 276, 281, fn. 5 [holding that “we are unable to
accept counsel’s argument on appeal as facts” and that “ ‘unsworn
averments in a memorandum of law prepared by counsel do not
constitute evidence’ ”].) Furthermore, because we are left with
only attorneys’ unsworn representations regarding the contents
of the OAH decision, we reject the City’s claim that reaching the
merits of its arguments relating thereto would somehow serve
the interests of justice.
        Accordingly, we will ignore the City’s discussion of the OAH
decision. Because this approach averts any prejudice that PERB




                                   19
and Snider would otherwise suffer as a result of the City’s
procedurally improper attempt to rely on the OAH decision, we
deny as moot PERB’s motion to strike the portions of the City’s
briefing that reference the OAH decision. (See Matuz v. Gerardin
Corp. (1989) 207 Cal.App.3d 203, 206–207 [denying a motion to
strike because the Court of Appeal had elected to simply
disregard the passages of the brief that discussed matters outside
the record].) For that same reason, we shall not consider the
City’s unsupported assertions that “the City Manager issued
her final opinion upholding the termination of Snider” on
April 11, 2018, and that “Snider did not appeal or otherwise
challenge this decision.”

B.    Substantial Evidence on the Record Considered as a
      Whole Supports PERB’s Finding that Snider
      Established a Prima Facie Case of Retaliation
       “Although the timing of the employer’s adverse action in
close temporal proximity to the employer’s protected conduct is
an important factor [in assessing whether an employee has
established a prima facie case of retaliation] [citation], it does
not, without more, demonstrate the necessary connection or
‘nexus’ between the adverse action and the protected conduct.
[Citation.] Facts establishing one or more of the following factors
must also be present: . . . the employer’s disparate treatment of
the employee [citations]; . . . the employer’s cursory investigation
of the employee’s misconduct [citations]; . . . or . . . any other facts
that might demonstrate the employer’s unlawful motive.
[Citation.]” (See County of Riverside, supra, PERB Dec.
No. 2090-M, p. 26.)
       As we noted in part 5 of the Factual and Procedural
Background, ante, PERB found that “[t]he timing of the City’s



                                      20
discipline, the City’s suspicious investigation practices, and the
fact that the City treated Snider’s leave abuse claims differently
from another similar employee collectively suggest that the City’s
actions were motivated by Snider’s protected activity.” The City
contests each of these findings.

      1.    The Record Supports PERB’s Finding that the Timing
            of the City’s Important Steps Toward Terminating
            Snider Is Circumstantial Evidence of the City’s
            Retaliatory Motive
       Although the City does not dispute that “the unfair practice
charge as to the light duty assignments coincided with
developments in Snider’s disciplinary case,” the City argues “that
is an ineluctable consequence of the two proceedings taking place
at the same time” that “cannot serve as the basis for a finding
that the timing is ‘suspect.’ ” It seems the City is arguing that
PERB should not have considered the timing of these two
proceedings in determining whether the City possessed a
retaliatory motive. That contention fails because the City makes
no effort to show PERB clearly erred in holding that the “close
temporal proximity” between an employer’s adverse action and
its employee’s protected activities is “an important factor” to be
considered. (See County of Riverside, supra, PERB Dec. No.
2090-M, p. 26; Boling I, supra, 5 Cal.5th at pp. 911–912 [“We
follow PERB’s interpretation [of the MMBA] unless it is clearly
erroneous.”].)
       The City further argues that it “was already in the process
of assessing and investigating Snider’s serious misconduct well
before the June 9, 2016 UPC was filed,” signifying that Snider’s
protected activities had no impact on the City’s decision to
terminate him.



                                   21
       In rejecting this contention during the proceedings below,
PERB stated: “[T]he City[ ] . . . ignore[s] important contextual
details. For instance, the City hired its investigator less than a
month after Snider and the Association began asserting that the
contemplated light duty policy required negotiations before
implementation. The investigation started on June 16, 2016, just
one week after the Association filed [the UPC]. The City issued
the notice of intent to terminate less than a week from
September 29, 2016, when PERB issued its complaint in [the
UPC case relating to the light-duty policy]. These facts show that
the City took important steps towards terminating Snider’s
employment soon after significant developments in either the
light duty dispute or in [the prior] UPC case . . . .” PERB further
stated that these circumstances “strongly support[ ] Snider’s
retaliation claim.”
       PERB thus articulated a “plausible basis” for finding that
the timing of the City’s actions was suspect (see Boling I, supra,
5 Cal.5th at p. 912), especially given that the City does not
challenge PERB’s conclusion that Snider’s pre-June 9, 2016
attempt to meet and confer regarding the light-duty policy
constitutes an activity protected by the MMBA. For this reason,
we find that substantial evidence on the record considered as a
whole supports the agency’s finding that the timing of the City’s
actions suggests the City possessed a retaliatory motive.
       In addition, the City argues that the timing of Chief
Rueda’s decision to issue a Notice of Intent to Terminate on
October 3, 2016 was not suspect because he simply “acted on the
information [from the investigator and Deputy Chief Riddle
about the City’s practices] as it became available.” Specifically,
the City claims that “Chief Rueda’s review of the investigation




                                   22
report and subsequent decision [to issue the Notice of Intent to
Terminate] coincided with (as opposed to being in response to)
PERB’s issuing of the Complaint on September 29, 2016.” To
support this position, the City claims that Chief Rueda did not
personally conduct the investigation or control the schedule for
completion of the investigation, and the Chief conferred with
Deputy Chief Riddle to determine the “appropriate level of
discipline” after the investigator’s report became available.
Notwithstanding the City’s explanation for the timing of the
City’s October 3, 2016 Notice of Intent to Terminate, we must
uphold PERB’s finding that the Notice’s temporal proximity to
the September 29, 2016 complaint supports Snider’s prima facie
case.10 (See Boling I, supra, 5 Cal.5th at p. 912 [“[I]n reviewing
PERB’s findings ‘ “we do not reweigh the evidence. If there is a
plausible basis for [PERB’s] factual decisions, we are not
concerned that contrary findings may seem to us equally
reasonable, or even more so.” ’ ”].)
       Lastly, the City claims that as president of the Association,
Snider had “discussed filing prior PERB charges that really
‘upset’ the City” but he did not claim the City had previously
retaliated against him as a result of those charges; “[i]n fact,
Snider was promoted during his second term as Association
President, even after [an] allegedly contentious [UPC filed] in
2012.” PERB suggested in its decision, however, that it instead
adopted Snider’s interpretation of these facts—i.e., the filing of
the UPC concerning the City’s light-duty policy “had a negative

      10 We also note that although the City claims that Chief
Rueda merely “acted on the information as it became available,”
the City does not specify when Chief Rueda received the
investigator’s report.




                                    23
impact on relations between the Association and the City because
it was the third such charge he authorized during his
presidency.” Put differently, the agency tacitly found that
Snider’s protected activities in the instant case amounted to a
coup de grâce. PERB was entitled to draw that inference. (See
Boling I, supra, 5 Cal.5th at p. 913 [“[W]hen conflicting
inferences may be drawn from undisputed facts, the reviewing
court must accept the inference drawn by [PERB] so long as it is
reasonable.”].)
       Accordingly, the City has not shown that PERB erred in
finding that the temporal closeness of (a) Snider’s protected
activities and (b) the investigation and resulting disciplinary
proceedings suggested there was a causal connection between
them.

     2.    Although Snider Failed to Establish that the
           Investigation Was Cursory or Inadequate, the Record
           Supports PERB’s Finding that Other Circumstances
           Surrounding the Investigation Supported an
           Inference of Retaliation
       PERB found that although the City hired an outside
investigator who prepared a 35-page report of his findings (see
fn. 6, ante), the City conducted a “cursory investigation” into
Snider’s conduct before deciding to terminate him, which was
“evidence of unlawful motive” on the City’s part. (Underscoring
& some capitalization omitted.) PERB doubted the City’s
representations that the investigation was “both independent and
thorough” because the City’s “interviewee selection process only
involved finding Department employees of different ranks,” and
thus “omit[ted] people not employed at the Department who
likely had valuable details about Snider’s condition and the



                                 24
reasonableness of his actions.” In particular, Chief Rueda
admitted that “neither the investigator nor the City itself made
any attempt to speak with Snider’s physician as part of the
investigation,” and that Snider’s medical records were not
reviewed as part of the investigation. PERB reasoned that
“understanding what activities, if any, Snider’s doctors
considered appropriate seems to be not only an obvious, but a
critical component of the City’s investigation.”
       Although our review is deferential, we do not function as a
“rubber stamp” for PERB’s decisions.11 A reasonable factfinder
could not have expected the City to investigate whether
Dr. Costigan instructed Snider—a man who claimed to have a
back injury so serious that at one point he was unable to
stand—to engage in any physical activities akin to an
approximately eight-mile run through obstacles and over varied
terrain. The fact that a doctor had instructed Deputy Chief
Riddle to “walk as part of the recovery for his own condition”
while he was on IOD status does not detract from this conclusion.
It follows that substantial evidence on the record considered as a
whole does not support PERB’s finding that the City “failed to
explore fairly obvious sources in its investigation.”


      11  (See Vessey & Co. v. Agricultural Labor Relations Bd.
(1989) 210 Cal.App.3d 629, 642–643 [noting that appellate courts
do not function as a “rubber stamp” when applying the same
substantial evidence standard that governs our review of PERB’s
decisions]; Boling II, supra, 33 Cal.App.5th at p. 381 & fn. 2 [“In
interpreting the [MMBA], courts may look to cases decided under
analogous provisions of the federal National Labor Relations Act
[citation] and of other California labor relations statutes.
[Citations.]”].)




                                   25
       The City argues that Snider told the investigator that he
participated in the race to accompany his wife, and that Snider
did not tell the investigator that Dr. Costigan recommended that
Snider train for the race to improve his back condition. We may
not consider this argument because it is predicated on the
contents of the investigative report, which was offered “for the
limited purpose of examining Snider’s understanding of the
investigator’s findings.” (See fn. 5, ante.)
       In these writ proceedings, PERB attempts to salvage this
aspect of its decision by arguing that the private investigator
should have interviewed Snider’s wife. PERB insists Snider’s
wife was “an obvious source” of information relating to the City’s
charge that Snider attempted to hide his participation in the
Spartan Race because she “knew that Snider wore a headband
during the race that identified him to the public and that he had
not instructed her to remove any of the pictures she posted on
social media.” Because the City did not accuse Snider of refusing
to wear an identifying headband or telling his wife to remove any
pictures she had posted, it had no reason to interview her on
those topics. Rather, the City claimed that Snider told a
coworker that he was trying to remove a social media post
“depict[ing Snider’s] participation in the race.” Thus, this
potential alternative basis for the agency’s finding (i.e., the
argument that the investigator should have interviewed Snider’s
wife) fails.12 (See Pack v. Kings County Human Services Agency
(2001) 89 Cal.App.4th 821, 826, fn. 5 (Pack) [“ ‘Although it is the
appellant’s task to show error, there is a corresponding obligation

      12 Snider also claims that his wife should have been
interviewed, but he does not identify any relevant exculpatory
information that she would have provided to the investigator.




                                   26
on the part of the respondent to aid the appellate court in
sustaining the judgment. “[I]t is as much the duty of the
respondent to assist the [appellate] court upon the appeal as it is
to properly present a case in the first instance, in the court
below.” [Citations.]’ ”].)
       Conversely, substantial evidence on the record considered
as a whole supports PERB’s finding that the City’s failure to
investigate Snider at an earlier point in time is suspicious.
Recall that on February 2, 2016, Captain Szenczi shared with
Deputy Chief Riddle his “suspicion that Snider had done the race
based on seeing Snider’s race time and [a] photo[ ] of [Snider’s]
wife.” PERB observed that even if Captain Szenczi and Deputy
Chief Riddle were “uncertain” about Snider’s participation in the
race when they discussed this issue on February 2, 2016, “they
declined to take any steps to confirm or refute their suspicions
until months later,” notwithstanding the fact they both claimed
to believe Snider’s participation in the race was a “serious”
matter.13 (Italics added.) PERB pointed out that “[n]either
person even mentioned the race to [Chief] Rueda until nearly
three months later, around the same time the dispute over the
light duty issue” arose, and, “[i]n the intervening time period,
[Captain] Szenczi even issued Snider a favorable performance


      13 Notwithstanding the City’s argument to the contrary,
PERB’s decision does not mean that an “employer should
immediately formally investigate rumors that frontline direct
supervisors become aware of.” Instead, the decision simply
establishes that an employer acts suspiciously if it fails to take
any action when it learns that an employee may have committed
serious misconduct (e.g., confronting the employee accused of
wrongdoing).




                                   27
evaluation” that made no mention of the Spartan Race. We agree
with PERB that this behavior could suggest that the City did not
actually believe “Snider committed serious transgressions,” and
that its failure to “begin any formal investigation into Snider’s
conduct until after Snider and the Association demanded to
bargain over the effects of the City’s light duty policy” was not a
mere coincidence.
       The City counters that “Snider’s misconduct was not
brought to Chief Rueda’s attention until late-April or early May”;
“immediately after learning of the misconduct, he and the City
took steps to initiate an investigation”; and “[t]he gap between
Chief Rueda and Human Resources Manager Ko learning of
Snider’s conduct and the commencement of the independent
investigation should be the time to be scrutinized with respect to
a timeliness concern, if any.”
       We reject this contention because the City does not cite any
authority for the proposition that only such decision-makers’
knowledge of a subordinate’s misconduct is relevant when
determining whether that employee has established a prima face
case of retaliation. (See Butte View Farms, supra, 95 Cal.App.3d
at p. 966, fn. 1 [“[T]he petitioner, in its petition for writ of review
and the supporting points and authorities, has the burden of
establishing error in those proceedings, as in cases on appeal
from a trial court judgment.”].) Furthermore, PERB found that
Deputy Chief Riddle’s responsibilities included “advis[ing] the
Chief on local policies, practices, and customs” of the
Department, and that Chief Rueda consulted with, and “relied
heavily on,” Deputy Chief Riddle when determining whether to
terminate Snider. The City does not explain why,
notwithstanding his role in disciplining Snider, Deputy Chief




                                     28
Riddle’s awareness of Snider’s potential participation in the
Spartan Race is immaterial. Consequently, we reject the City’s
argument that PERB should have focused on only Chief Rueda’s
and HR Manager Ko’s knowledge. (See Cahill v. San Diego Gas
& Electric Co. (2011) 194 Cal.App.4th 939, 956 (Cahill)
[“ ‘Appellate briefs must provide argument and legal authority for
the positions taken. . . . The absence of cogent legal argument or
citation to authority allows this court to treat the contention as
waived.’ ”].)
       In sum, although we reject PERB’s conclusion that the
City’s investigation was cursory, we agree that other
circumstances surrounding the investigation supported Snider’s
prima facie claim of retaliation.14




      14  In the course of assessing the City’s investigation, PERB
remarked that the City’s claim that “Snider attempted to hide his
participation in the race” was “suspicious because there was little
in the record before PERB suggesting that Snider was dishonest
about doing the race.” While it appears that Snider did not lie to
Department personnel about participating in the race, it seems
PERB overlooked Captain Szenczi’s testimony that Snider
admitted to attempting to remove his race finishing time from
social media. Regardless of whether this finding is supported by
substantial evidence on the record considered as a whole, we
would uphold PERB’s finding that Snider established a prima
facie case of retaliation because the other factors discussed in this
opinion collectively constitute a plausible basis for that
conclusion.




                                    29
      3.    The Record Supports PERB’s Finding that the City
            Treated Snider Differently Than Another Similarly
            Situated Employee
       In its decision, PERB found that “the City treated Snider’s
leave abuse claims differently from another similar employee,”
which “suggest[ed] that the City’s actions were motivated by
Snider’s protected activity.” Specifically, “Snider testified . . .
about an employee who in 2015 announced to his crew that he no
longer wanted to work on Fridays or Saturdays and that he
would call in sick if he was ever assigned to work during one of
those shifts. That employee, in fact, began calling in sick more
often during those times.”15 “Rather than start an investigation
or any disciplinary process, Deputy Chief Riddle spoke to Snider
in his capacity as Association President to address the problem.”
After speaking with Snider, “the employee ceased using his sick
leave in that manner . . . .” “There is no evidence that the
employee was disciplined and that employee continues to work
for the Department.”
       The City challenges this finding because: (1) It is the
product of inadmissible hearsay, (2) it lacked a sufficient
evidentiary basis when this other employee’s personnel records
were not introduced during the administrative proceedings, and
(3) Snider and this other employee were not similarly situated
where (a) there was no evidence that Deputy Chief Riddle was
the decision-maker regarding disciplinary action in 2015, and
(b) Snider’s misconduct was more egregious than the other


      15PERB noted that “[a]nother Department employee,
Daniel Dunn, corroborated Snider’s testimony about this
employee.”




                                   30
employee’s behavior because Snider “committed possibly workers
compensation fraud.” We address each of these contentions
seriatim.
       California Code of Regulations, title 8, section 32176
provides in pertinent part: “Compliance with the technical rules
of evidence applied in the courts shall not be required [in MMBA
proceedings before PERB]. . . . Hearsay evidence is admissible
but shall not be sufficient in itself to support a finding unless it
would be admissible over objection in civil actions. Immaterial,
irrelevant, or unduly repetitious evidence may be excluded.” (See
Cal. Code Regs., tit. 8, § 32176; id., § 32100, subd. (b) [providing
that California Code of Regulations, title 8, section 32176 “shall
apply to proceedings conducted under MMBA”].)
       Although its first argument is not altogether clear, the City
apparently contends that the statement from the aforesaid
firefighter that he would be taking sick days on Fridays and
Saturdays constitutes inadmissible hearsay.16
       We reject this argument. Evidence Code section 1250,
subdivision (a) provides: “Subject to Section 1252,[17] evidence of


      16  For the first time in its reply brief, the City suggests
that Deputy Chief Riddle’s and Snider’s conversation regarding
this employee is inadmissible hearsay. To the extent the City
intended to assert that argument, we reject it as untimely.
(Regency Outdoor Advertising, Inc. v. Carolina Lanes, Inc. (1995)
31 Cal.App.4th 1323, 1326, 1333 [“To the extent [appellant]
raised new arguments either in its reply papers below or in its
reply brief on appeal, we do not reach them.”].)
      17 “As courts have explained, ‘[a] statement is trustworthy
within the meaning of section 1252 . . . when it is “ ‘made in a
natural manner, and not under circumstances of suspicion. . . .’ ” ’




                                    31
a statement of the declarant’s then existing state of mind,
emotion, or physical sensation (including a statement of intent,
plan, motive, design, mental feeling, pain, or bodily health) is not
made inadmissible by the hearsay rule when: [¶] (1) The evidence
is offered to prove the declarant’s state of mind, emotion, or
physical sensation at that time or at any other time when it is
itself an issue in the action; or [¶] (2) The evidence is offered to
prove or explain acts or conduct of the declarant.” (Evid. Code,
§ 1250, subd. (a).) PERB considered the fellow employee’s
statement of his intent to call in sick on Fridays and Saturdays if
he was ever assigned to work during one of those shifts as
evidence that he later acted in a manner consistent with that
intent. Thus, the employee’s statement of intention was not
barred by the hearsay rule.
       Next, the City complains that Snider did not introduce
personnel records showing that the firefighter in question called
in sick on Fridays and Saturdays but was not disciplined, and
that “Snider did not testify as to how he had personal knowledge
that [the fellow employee] called-in sick.”
       PERB counters that Snider and Dunn testified that they
both worked on the same shift as this employee. Indeed, Snider
and Dunn offered testimony that plausibly indicates that they

[Citation.]” (McDermott Ranch, LLC v. Connolly Ranch, Inc.
(2019) 43 Cal.App.5th 549, 560.) Snider’s testimony indicates
that his fellow employee had an incentive to be truthful when he
stated that he would call in sick on Fridays and Saturdays.
Specifically, Snider testified that “when you call in sick, since
we’re such a small Department, that’s going to affect somebody
else,” and that telling other Department personnel that the
employee intended to call in sick ensured that others “would
know that they might be working on Fridays and Saturdays.”




                                    32
worked on the same shift as this employee and, in any event, the
City impliedly conceded that all three employees worked on the
same shift by failing to dispute this contention in its reply brief.
(See Rudick v. State Bd. of Optometry (2019) 41 Cal.App.5th 77,
89–90 [concluding that the appellants made an implicit
concession by “failing to respond in their reply brief to the
[respondent’s] argument on th[at] point”].) Thus, PERB
reasonably could have found that Snider and Dunn were both in
a position to know whether this employee called in sick on their
shift on Fridays and Saturdays after he had declared his
intention to do so.18 (See People v. Montoya (2007)
149 Cal.App.4th 1139, 1150 [“To testify, a witness must have
personal knowledge of the subject of the testimony, based on the
capacity to perceive and recollect,” italics added].)
       With respect to evidence that this employee was not
disciplined, PERB found significant the fact that Deputy Chief
Riddle did not mention this employee’s conduct to Chief Rueda
when he had asked Deputy Chief Riddle to identify instances in
which the City took action against other personnel for conduct
similar to the conduct leading up to Snider’s termination. This
testimony is consistent with Snider’s testimony that Deputy
Chief Riddle had asked Snider to resolve this issue with the
employee informally. These facts supply a plausible basis for
PERB’s finding that the City did not discipline the other



      18 Snider testified that this employee “started calling in
sick on Fridays and Saturdays” after making that statement.
Similarly, Dunn testified that this employee “did call off sick a lot
after” making that statement, although Dunn indicated he
could not recall precisely “what days they were.”




                                    33
employee, even though Snider did not introduce the employee’s
personnel records into evidence.
       Furthermore, the City intimates that Snider’s testimony
that Deputy Chief Riddle asked him to speak with the employee
is immaterial because “no evidence was presented that at the
time of the alleged . . . misuse-of-sick-leave incident that [Deputy
Chief] Riddle was the decision maker regarding disciplinary
action.” Nonetheless, PERB could have reasonably inferred from
Snider’s testimony that Deputy Chief Riddle had this
conversation with him because the Deputy Chief played a key
role in the disciplinary decision-making process, or else he would
not have asked Snider to handle the situation. This inference is
consistent with PERB’s finding that Chief Rueda “relied heavily
on [Deputy Chief] Riddle to provide him insight into the past
practices, customs, and rule interpretations for the
Department . . . . when deciding what penalty to issue Snider.”
Thus, PERB did not err in considering Deputy Chief Riddle’s
conduct in the course of determining whether the City treated
this employee differently for conduct that was similar to that for
which Snider was disciplined.
       The City argues that the other firefighter’s alleged
misconduct was not similar to Snider’s purported malfeasance on
the ground that the latter amounts to “possible workers
compensation fraud” because while Snider was on IOD status, he
received pay under Labor Code section 4850. Although PERB
acknowledged that “the City might justifiably conclude that the
two situations warrant different levels of corrective action,
[PERB found] it suspicious that the City did not consider the
[other] employee’s actions to warrant any investigation or
discipline at all given that he appeared to admit that he was




                                    34
intentionally misusing his leave.” PERB also found that the two
“situations [were] similar enough to make some useful
comparisons” because “[b]oth matters involve[d] the alleged
abuse of leave time and dishonesty.”19 Accordingly, although the
circumstances of these two cases were not identical, PERB
articulated a plausible basis for finding that the City’s decision to
investigate and discipline Snider, but not the other employee,
gives rise to an inference of an unlawful motive.
       Additionally, Snider introduced evidence that on other
occasions, the City did not investigate or take any disciplinary
action against employees who misused sick leave. Snider
testified that Department personnel engaged in a practice
involving the so-called “Guiral day,” which is “when somebody
will take sick days after their vacation to extend their
vacation . . . .” Snider testified that during his “time at the
Department” and as president of the Association, he was not
aware of any instance in which the City investigated or
disciplined any employee who took a Guiral day.20 Dunn
corroborated Snider’s testimony that Department employees took
“Guiral days,” and Dunn claimed that: He was unaware of any
personnel being investigated or disciplined for engaging in this
practice, the practice’s use was “common knowledge” within the
Department because other employees would need to cover those
days, and Battalion Chiefs Pock and Guiral had originated the

      19 In fact, the City likewise characterized Snider’s behavior
as an “abuse of sick leave” in its October 3, 2016 Notice of Intent
to Terminate.
      20 Snider testified that, as president of the Association, he
“frequently” interacted with Department managers and
supervisors regarding “disciplinary issues for other firefighters.”




                                    35
practice. This evidence further supports PERB’s finding that
Snider’s termination “was disproportionate . . . with the discipline
imposed on other employees . . . .”
       In sum, substantial evidence on the record considered as a
whole supports PERB’s findings that (1) the timing of the
investigation (i.e., the City took no action until around the time
that Snider sought to bargain the light-duty policy, even though
Captain Szenczi and Deputy Chief Riddle already suspected
Snider participated in the race), (2) the timing of Snider’s
discipline (i.e., important steps were taken toward terminating
Snider after significant developments in the light-duty dispute),
and (3) the City’s disparate treatment of Snider and other
personnel who misused sick leave, give rise to an inference that
the City terminated Snider because of his protected activities.
Put differently, these factors constitute a plausible basis for
finding the City would not have terminated Snider if he had
refrained from attempting to bargain the light-duty policy and
filing the related UPC. Because PERB could have reasonably
drawn this inference even in the absence of a finding that the
investigation was cursory, we uphold the agency’s determination
that Snider established a prima facie case of retaliation. (See
Boling I, supra, 5 Cal.5th at p. 912 [announcing the deferential
standard of review applicable to PERB’s factual findings].)

C.    Substantial Evidence on the Record Considered as a
      Whole Supports PERB’s Finding that the City Failed
      to Show that It Would Have Terminated Snider Even
      if He Had Not Engaged in Protected Activities
     The City contends that regardless of whether Snider had
engaged in activities protected by the MMBA, it would have
terminated him because of his “dishonesty, and the negative



                                   36
impact of that dishonesty on the public trust,” which the
Department must maintain in order “to perform its functions
effectively.” In support of this contention, the City again claims
it was concerned that Snider may have committed workers’
compensation fraud. It also contends because “Snider seemed
concerned that individuals in the [D]epartment were speaking
about his conduct, [citation.] . . . it is clear he was concerned that
he now lacked integrity and had lost the trust of the small group
of firefighters who make up the [D]epartment.”
       PERB’s finding that the City has not “adequately
explain[ed] the suspicious circumstances surrounding [Snider’s]
discipline” disposes of the City’s professed concern that Snider
may have committed “criminal dishonesty.”21 This is because the
possibility that Snider perpetrated a criminal act did not prevent
him from securing a favorable performance review or spur the
City even to investigate his participation in the Spartan Race
until after Snider engaged in protected conduct. PERB
reasonably could have found that this evidence was inconsistent
with the City’s claims that it considered Snider’s conduct to be so


      21   We note that although it does not appear that Snider
was charged with a crime, his use of IOD status while claiming
Labor Code section 4850 benefits when he was not actually
injured arguably constitutes an offense. (See Ins. Code, § 1871.4,
subd. (a)(1) [“It is unlawful to do any of the following:
[¶] . . . Make or cause to be made a knowingly false or fraudulent
material statement or material representation for the purpose of
obtaining . . . any compensation, as defined in Section 3207 of the
Labor Code.”]; Ins. Code, § 1871.4, subd. (b) [imposing criminal
penalties for violations of subdivision (a)]; Lab. Code, § 3207
[defining “compensation” to include benefits under Labor Code
section 4850].)




                                     37
serious that it would have terminated him even if he had not
engaged in protected activities.
       Furthermore, PERB could have reasonably inferred that
Snider was concerned that Department personnel were
discussing his participation in the race not because he thought he
had lost these colleagues’ trust, but simply because he did not
want to be disciplined for his misuse of paid leave. In other
words, Snider’s conduct does not necessarily establish that he lost
the trust of his colleagues such that the City had a reason to
terminate Snider independent of his protected activities.
       In sum, we conclude that substantial evidence on the
record considered as a whole supports PERB’s rejection of the
City’s affirmative defense.

D.    PERB Abused Its Discretion in Ordering the
      Expungement of (1) the Investigative Report and
      (2) All References in the City’s Records to (a) that
      Report, (b) the Notice of Intent to Terminate, and
      (c) the Notice of Termination
       Under the abuse of discretion standard, “a ‘remedial order
[generally] “should stand unless it can be shown that the order is
a patent attempt to achieve ends other than those which can be
fairly said to effectuate the policies of the [MMBA].” [Citations.]’
[Citations.]” (See Boling II, supra, 33 Cal.App.5th at pp. 381,
387–388.) “PERB’s remedial orders may not be punitive,” and
“they may not encroach upon statutes and policies unrelated to
the [MMBA] and, therefore, outside of PERB’s competence to
administer.” (Id. at p. 388.) Additionally, we have the authority
to “make and enter a decree enforcing, modifying, . . . enforcing
as modified, or setting aside in whole or in part the decision or
order of [PERB].” (See § 3509.5, subd. (b).)



                                    38
      The City contends that even if we were to uphold PERB’s
conclusion that the City terminated Snider in retaliation for his
protected activities, we should modify PERB’s remedial order
because it is overbroad. Specifically, the City claims that PERB
should not have ordered the City to expunge from its records,
including Snider’s personnel file: (1) the investigative report
“upon which” the City’s Notice of Intent to Terminate and Notice
of Termination “were based,” and (2) “all references to those
documents.” (Boldface omitted.) The City maintains that “Snider
himself has admitted to participating in a vigorous physical race
while on IOD leave,” and expunging Snider’s personnel file of any
mention of the Spartan Race will hinder the City’s ability to
ensure that he does not engage in such misconduct again.22


      22  We note that the City does not appear to argue that the
Notice of Intent to Terminate and the Notice of Termination
themselves should not be expunged were we to uphold PERB’s
finding that the City retaliated against Snider for his protected
activities. Such a request would be inconsistent with the premise
that his termination would have been found to be the product of
retaliation. We also note that PERB likewise appears to read the
City’s argument as a challenge only to PERB’s “order requiring
that the investigative report and references to the Notice of
Intent to Terminate and Notice of Termination be expunged from
Snider’s personnel file,” and Snider also reads the City’s opening
brief as contesting only “the expungement of the investigative
report and other related documents.” To the extent the City
intended to challenge any other portions of PERB’s remedial
order (e.g., the order expunging the two aforementioned
disciplinary documents), we conclude the City waived any such
argument by failing to raise it adequately. (See Cahill, supra,
194 Cal.App.4th at p. 956 [“ ‘The absence of cogent legal




                                  39
      We conclude that in its current form, PERB’s remedial
order “encroach[es] upon [a] statute[ ] and policies unrelated to
the [MMBA].” (See Boling II, supra, 33 Cal.App.5th at p. 388.)
There is no dispute that Snider was on IOD status, and therefore
reaped the benefits of Labor Code section 4850, at a time when he
knew he was ineligible for such injury-related benefits because he
was capable of participating in the physically strenuous Spartan
Race.23 Allowing Snider to return to work at the Department
without any consequence at all—not even the opportunity to
consider his behavior when ascertaining a penalty for any future
misconduct—would hinder the City from deterring Snider from
once again misusing IOD leave. Thus, as it stands, PERB’s
remedial order interferes with the City’s ability to manage its
financial obligations under Labor Code section 4850. (See County
of Nevada v. Workers’ Comp. Appeals Bd. (2014) 223 Cal.App.4th

argument or citation to authority allows this court to treat the
contention as waived.’ ”].)
      23  Labor Code section 4850 provides in pertinent part:
“Whenever any [city firefighter], who is employed on a regular,
full-time basis, and is disabled, whether temporarily or
permanently, by injury or illness arising out of and in the course
of his or her duties, he or she shall become entitled, regardless of
his or her period of service with the city, . . . to a leave of absence
while so disabled without loss of salary in lieu of temporary
disability payments or maintenance allowance payments, if any,
that would be payable under this chapter, for the period of the
disability . . . .” (See Lab. Code, § 4850, subds. (a)–(b), italics
added.) Given the plain and unambiguous statutory text and
common sense, we reject Snider’s assertion that because the City
had “no specific rule instructing Department members to inform
the [D]epartment if they feel better during IOD leave,” he was
unaware that participating in the Spartan Race was wrongful.




                                      40
579, 582–584 [indicating that Labor Code section 4850 imposes a
financial obligation on a public employer].) Also, given that
firefighters routinely enter peoples’ private residences to provide
assistance in emergencies, the public also has an interest in
ensuring that Department employees are held accountable for,
and are deterred from engaging in, acts of dishonesty.
       Although we uphold PERB’s finding that the City’s decision
to terminate Snider was a form of retaliation for the exercise of
his rights to bargain over the light-duty policy, our conclusion
does not imply that the City could not have subjected Snider to
some form of discipline without running afoul of the MMBA.
Indeed, PERB tacitly conceded this point in its decision by
acknowledging that Snider’s conduct could be considered more
grave than that of the employee who called in sick on Fridays and
Saturdays, and that “the City might justifiably conclude that the
two situations warrant different levels of corrective action.” We
fail to discern the logic that allowing the City to document such
dishonesty in a personnel file would discourage employees from
engaging in protected activity. Accordingly, the expungement
from the City’s records of any mention of Snider’s participation in
the Spartan Race while on leave cannot “ ‘ “be fairly said to
effectuate the policies of the [MMBA].” [Citations.]’ ” (See
Boling II, supra, 33 Cal.App.5th at pp. 381, 387–388.)
       PERB argues that its “order requiring that the
investigative report and references to the Notice of Intent to
Terminate and Notice of Termination be expunged from Snider’s
personnel file is a standard PERB remedy that is in accordance
with PERB’s precedent.” The decisions upon which PERB relies
are inapposite.




                                   41
       First, PERB notes that “in County of Riverside, [citation]
[PERB] found that an employer’s ‘less than thorough
investigation’ supported an inference of unlawful motivation and
ordered the employer to expunge all records of the retaliatory
discipline and rescind all of the adverse effects of that discipline.”
(Citing County of Riverside, supra, PERB Dec. No. 2090-M,
pp. 40–43.) In contrast, we have concluded that substantial
evidence on the record considered as a whole does not support
PERB’s finding that the investigation of Snider was “cursory.”
(See Discussion part B.2, ante.) Furthermore, Snider is not
unfairly prejudiced by an order modifying the expungement
provision of PERB’s decision because, although he may believe
that certain findings made by the City or its investigator were
unfounded, he had an opportunity to correct the record with
evidence of his own at the Skelly meeting. (See fn. 8, ante.)
Thus, PERB’s reliance on County of Riverside is unavailing.
       Second, PERB points out that in Capistrano Unified School
District, PERB “ordered that a written reprimand be expunged
from an employee’s personnel file after her employer denied her
right to union representation.” (Citing Capistrano Unified School
District (2015) PERB Dec. No. 2440, p. 56 [40 PERC ¶ 24]
(Capistrano Unified School District).) The remedial order in that
case, however, merely expunged the written reprimand, and did
not require the employer to purge from its files any and all
related documents. (Ibid. [ordering the employer to “[r]escind
and expunge from [the employee’s] personnel files the
September 1, 2011 Written Reprimand issued to [the
employee]”].) Thus, Capistrano Unified School District does not




                                    42
demonstrate that the expansive remedial order issued to the City
“is in accordance with PERB’s precedent.”24
       In conclusion, although PERB did not err in concluding
that the City’s termination of Snider violated the MMBA, the
agency abused its discretion in absolving Snider from suffering
any consequences as a result of his participation in the Spartan
Race when he was on IOD status. Thus, we modify PERB’s order
such that the City need not expunge the investigative report and
references to that report and the Notice of Intent to Terminate
and Notice of Termination, although the latter disciplinary
notices themselves must still be expunged.25


      24 Snider also argues that PERB’s decision in Novato
Unified School District (1982) PERB Dec. No. 210 [6 PERC
¶ 13114], establishes that the expungement of the investigative
report and all references to that report and the disciplinary
documents is appropriate in this case. Snider makes no effort to
analogize the facts of Novato Unified School District to the
instant case, and he does not even supply any pincites to the
portions of that decision that allegedly support his position.
Accordingly, we need not consider this argument further. (See
Pack, supra, 89 Cal.App.4th at p. 826, fn. 5 [“ ‘Although it is the
appellant’s task to show error, there is a corresponding obligation
on the part of the respondent to aid the appellate court in
sustaining the judgment.’ ”].)
      25  Snider does not argue that the City’s proposed
modification to PERB’s remedial order is vague or unclear (e.g.,
that he cannot discern which references to the disciplinary
notices would remain in his personnel file if we grant the City the
proposed modification it seeks). Instead, Snider simply argues
that “removing from the City’s records the documents related to
its retaliatory action” is a remedy that “effectuates the purposes
of the MMBA . . . .”




                                   43
                          DISPOSITION
       We grant the City of South Pasadena’s (the City’s) petition
for a writ of extraordinary relief only insofar as it seeks an order
modifying Public Employment Relations Board (PERB) Decision
No. 2692-M such that the City is no longer required to expunge
from its records, including Owen Cliff Snider’s personnel file:
(1) the investigative report; and (2) all references to (a) the
investigative report, (b) the October 3, 2016 Notice of Intent to
Terminate, and (c) the December 2, 2016 Notice of Termination,
Accusation and Statement to Respondent. The October 3, 2016
Notice of Intent to Terminate and the December 2, 2016 Notice of
Termination, Accusation and Statement to Respondent, however,
must still be expunged. We deny the remainder of the City’s
petition. We deny as moot PERB’s motion to strike portions of
the City’s opening and reply briefs. Each party is to bear its own
costs in this review proceeding.
       NOT TO BE PUBLISHED.


                                           BENDIX, Acting P. J.

We concur:




             CHANEY, J.                    FEDERMAN, J.*



      * Judge of the San Luis Obispo County Superior Court,
assigned by the Chief Justice pursuant to article VI, section 6 of
the California Constitution.




                                    44